Citation Nr: 0704197	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the lumbar spine.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and a March 2005 rating decision of 
the RO in St. Louis, Missouri.


FINDING OF FACT

Manifestations of the degenerative changes to the veteran's 
lumbar spine include forward flexion to 70 degrees, extension 
from 0 to 20 degrees, left lateral flexion from 0 to 15 
degrees, right lateral flexion from 0 to 20 degrees, left 
lateral rotation from 0 to 30 degrees, and right lateral 
rotation from 0 to 30 degrees, all with pain at the end.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
December 2003.  This letter advised the veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the letter implicitly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
March 2006 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
and a VA examination report from November 2003 and January 
2006.  The veteran was given ample notice and opportunity to 
provide evidence on his behalf or to inform VA of existing 
evidence that had not been obtained.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Therefore, the Board finds VA has 
satisfied the duty to assist in obtaining evidence.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings, that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is currently assigned a 10 percent disability 
rating for degenerative changes to the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, which applies a 
General Rating Formula for Diseases and Injuries of the Spine 
to determine the proper disability rating.  This formula 
assigns a 10 percent disability rating when forward flexion 
of the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

The general rating formula assigns of a 20 percent rating 
where forward flexion of the spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding is severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
increased rating of 40 percent requires forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent schedular evaluation is 
warranted when there is unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral function are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion provided for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Also for compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire thoracic 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
Difficulty walking because of limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respirations; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or difficult subluxation 
or dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
always represents favorable ankylosis. 38 C.F.R. §4.71 (a), 
Diagnostic Codes 5235-5243, Note (5) (2005).

In determining the veteran's claim, the Board has reviewed a 
November 2003 VA general examination report, a September 2004 
VA Medical Center radiology report, and a January 2006 VA 
spine examination report.  The November 2003 examination 
report diagnoses a mild lumbar strain with no apparent 
functional impairment.  X-rays revealed no degenerative disc 
disease and no spondylolysis or spondylolisthesis.  The 
September 2004 radiology report notes good alignment of the 
lumbar spine without fracture or dislocation.  There was 
slight disc space narrowing at L5/S1. The other disc spaces 
were maintained, and the pars and pedicles were intact.  The 
report reflects an impression of slight disc space narrowing 
at the lumbosacral junction and states that of incidental 
note is a bone island in the medial aspect of the left iliac 
bone.  

According to the January 2006 VA spine examination report, 
the veteran reported pain in his mid-back, lower thoracic, 
upper lumbar region, that radiates into the posterior aspect 
of his thighs bilaterally.  The veteran reported taking no 
medications but did report daily flare-ups that last 
approximately two hours. Additional limitation of motion and 
functional impairment during flare-ups were reported.  The 
veteran did not have a cane, crutch, or walker, but he did 
have a back brace.  The veteran reported that he could walk 
or run up to five miles.  He reported no unsteadiness and no 
history of falls.  He reported pain when getting in and out 
of bed, chairs, and cars.  He reported that his condition 
affected his grooming, bathing, toileting, and dressing.  His 
disability also interfered with his ability to perform some 
of the activities necessary as a full-time student of 
aviation maintenance.  He reported impairment in some of his 
recreational activities, such as playing basketball and 
lifting weights.  He reported being able to drive for 
approximately 30 minutes before having to pull over and 
stretch.

On physical examination, there was no tenderness in the right 
paraspinous muscles in the lower thoracic region and the 
right upper lumbar region.  There was no apparent spasm.  
Forward flexion was 70 degrees forward with pain at the end.  
Extension was 0 to 20 degrees with pain at the end.  Left 
lateral flexion was 0 to 15 degrees with pain at the end.  
Right lateral flexion was 0 to 20 degrees with pain at the 
end.  Left lateral rotation was 0 to 30 degrees with pain at 
the end.  Right lateral rotation was 0 to 30 degrees with 
pain at the end.  Repetition caused no increase in pain.  
There was no lack of endurance and range of motion remained 
unchanged.

On neurological examination, sensory examination to pain in 
the lower extremities was normal and the sacral segments were 
normal.  Light touch was normal in the lower extremities and 
in the sacral region.  Motor examination revealed no atrophy.  
Quadriceps and hamstrings were bilaterally equal and strong.  
Dorsiflexion and plantar flexion of the feet were equal 
bilaterally and strong.  The deep tendon reflexes were equal 
and normal at the knee and the ankle.  Rectal examination 
revealed good sensation, tone, and volitional control.  The 
Lasegue sign was positive on the right. 

January 2006 lumbosacral spine x-rays indicated good 
alignment of the vertebra with no evidence of subluxation.  
Interspaces were well-maintained down to the L5-S1 level, 
which was narrowed.  There were no defects seen in the pars 
interarticularis.  There was no subluxation or destruction.  
Comparison with the September 2004 x-rays showed no 
significant interval change.  The impression offered was L5-
S1 interspace narrowing but otherwise within normal limits.  

Based on this evidence, the Board concludes that a disability 
rating in excess of 10 percent is not warranted.  The range 
of motion figures listed in the January 2006 VA examination 
report are consistent with the 10 percent rating.  Moreover, 
the medical records do not indicate muscle spasm, guarding 
that is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Nor is unfavorable ankylosis noted.

The Board has also considered whether a higher disability 
rating is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, because the January 2006 physical examination 
reflected no increase of pain on repetition, and there was no 
lack of endurance or decreased range of motion, the Board 
believes a higher rating is not warranted on this basis.  

The Board has also considered whether the veteran has any 
objective neurologic abnormality that is associated with his 
disability and would, therefore, warrant a separate 
disability rating.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Disabilities and Injuries of the Spine, Note 1.  
However, the January 2006 neurological examination found no 
neurologic abnormalities.  Therefore, separate compensation 
is not warranted.

The Board has also considered whether the veteran's back 
disability may warrant a higher rating under another 
potentially-applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Codes 5235, 
5236, and 5238 through 5241 would not result in a higher 
rating, as they all follow the same general rating schedule 
that is used by Diagnostic Code 5237.  Nor does Diagnostic 
Code 5242, which directs that degenerative arthritis of the 
spine be rated under Diagnostic Code 5003, result in a higher 
disability rating, as Diagnostic Code 5003 directs that the 
disability be rated on the basis of limitation of motion for 
the specific joint or joints involved.  In this case, 
limitation of motion of the spine is properly rated under the 
general rating formula that has already been employed above.  
Furthermore, the veteran has not been diagnosed with 
intervertebral disc syndrome, so he cannot be assigned a 
higher disability rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
of Diagnostic Code 5243.  

The evidence in this case fails to show that the degenerative 
changes in the veteran's lumbar spine have caused marked 
interference with his employment beyond that interference 
contemplated in the assigned rating, and the veteran has 
never been hospitalized for this disability.  Therefore, in 
the absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes of the lumbar spine is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


